1592 Second Ave., LLC v Hedvat (2015 NY Slip Op 03786)





1592 Second Ave., LLC v Hedvat


2015 NY Slip Op 03786


Decided on May 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2015

Tom, J.P., Andrias, Saxe, DeGrasse, Kapnick, JJ.


15010 113591/11

[*1] 1592 Second Avenue, LLC, Plaintiff-Respondent,
vSonia Torres Hedvat, Defendant-Appellant.


Mark Guterman, White Plains, for appellant.
Gallet Dreyer & Berkey LLP, New York (Michelle P. Quinn of counsel), for respondent.

Judgment, Supreme Court, New York County (Louis B. York, J.), entered February 13, 2014, awarding plaintiff the total sum of $177,895.85 based on a guarantee undertaken by defendant as inducement for a lease, unanimously affirmed, with costs.
The IAS court correctly determined that defendant was absolutely liable under the terms of the lease guarantee (see 
e.g. Republic Natl. Bank of N.Y. v Haddad , 121 AD2d 986 [1986]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 5, 2015
DEPUTY CLERK